Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand (GB 670863 A), hereinafter Wiegand, in view of Fleming (US 4643667 A), hereinafter Fleming, and further in view of Diener (US 20030143151 A1), hereinafter Diener.

Regarding claim 1, Wiegand discloses a method of controlling secondary reactions of a burner of combustion products using injected methane, the method comprising: 
passing a premixed vitiated coflow of gas through a member to establish a premixed flame (“the fuel gas advantageously under pressure of about 10 lbs. per square inch is supplied through line 24, header 23 and connections 22 to the nozzles 21, and is jetted thereby into and through the burner port 16. Air for combustion is supplied under pressure through conduit 27 and air chamber 27a to the wind box 19 and passes at high velocity through the burner port 16. In passing through the burner ports, the air and fuel gas are intimately and uniformly admixed. The fuel gas thus supplied are so proportioned that the combustible mixture issuing from the burner ports contains oxygen and fuel gas in the desired proportions. The combustible mixture is ignited at the exit of the burner ports to form a turbulent blast flame” page 4, line 61 and “a so-called reducing blast, may be used and may be produced by reducing the proportion of air to the amount or below the amount required for complete combustion of the fuel gas” page 6, line 92); 
establishing a jet in coaxial flow of hot combustion products from the premixed flame (“natural gas, or similar gaseous hydrocarbon… is passed through pyrolysis tube 17 in indirect heat exchange with hot blast flame gases in the forward end of the reaction chamber and the resultant pyrolyzed gas is then forcefully injected as a stream, or streams, into an intermediate zone of the furnace chamber” page 4, line 111), said jet established by gas exiting from a central tube (“each of the make gas pyrolysis and injection tubes 17 is flanked on all sides by blast ports 16” page 4, line 57); 
providing a tube positioner to translate the tip of the central tube to an offset height relative to the member (“The make gas manifolds 25 are supported by the conduits 26 and the plates 31 and 34, and 
controlling the tube positioner to vary the offset height of the tip of the central tube in a dynamic manner based on chemical inputs, with said controlling resulting in different secondary reactions of the hot combustion products from the premixed flame, with the gas exiting from the central tube (“The operating conditions may, therefore, according to our invention, be readily varied either by changing the amount or concentration of the blast gas mixture, or by changing the position of the downstream ends of the pyrolysis tubes relative to the face of the burner block, thereby changing the temperature or the time factor, or both, as required” page 6, line 14 and “the inside diameter and length of the tubes are so coordinated that the gas undergoing reformation is retained in the tubes for the desired length of time, the optimum time factor depending largely upon the furnace temperature. An essential feature of our process is that the products of the reformation are passed directly and immediately into the turbulent furnace atmosphere so that any substantial decrease in temperature, or any prolonged period of maintained temperature prior to dilution and finally decomposition is avoided” page 5, line 23 and “On leaving the pyrolysis tubes, the gas stream, or streams, while not instantly dispersed into the hot turbulent furnace gases must be quickly dispersed therein if the formation of a carbon black of desirable characteristics is to be attained” page 5, line 53).

    PNG
    media_image1.png
    226
    784
    media_image1.png
    Greyscale

Weigand does not disclose:
wherein the member is a porous plate or catalytic monolith; 
wherein the jet is a flame.



    PNG
    media_image2.png
    320
    484
    media_image2.png
    Greyscale

In view of Fleming’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a porous plate as is taught in Fleming, in the method disclosed by Weigand.
One would have been motivated to include a porous plate because Fleming states “combustion take place within the pores of a multilayer porous plate to provide higher combustion intensity and to provide a greater proportion of heat released by radiation” in the abstract. Therefore, including the porous plate will provide higher combustion intensity and a greater proportion of heat released by the blast burner portion of Weigand.

Weigand, as modified by Fleming, does not disclose wherein the jet is a flame.

However, Diener teaches wherein the jet is a flame (“The method of this invention comprises providing a flame generated by burning a hydrocarbon fuel, particularly a light hydrocarbon, such as methane (or natural gas) and spraying or injecting droplets of a hydrocarbon feedstock into the flame or 

Weigand does not explicitly disclose that the methane injected into the furnace is ignited. The methane of Weigand is primarily pyrolized. However, it is noted that there are a finite number of processes for an injected fuel to undergo. In this regard, it is noted that Diener teaches burning, pyrolizing, or both. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to of ignite at least a portion of the fuel of Weigand since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 2, Weigand, as modified by Fleming and Diener, discloses the method of claim 1, wherein the central tube is a blunt-tipped tube and the gas exiting the central tube is methane (“natural gas, or similar gaseous hydrocarbon… is passed through pyrolysis tube 17 in indirect heat exchange with hot blast flame gases in the forward end of the reaction chamber and the resultant pyrolyzed gas is then forcefully injected as a stream, or streams, into an intermediate zone of the furnace chamber” page 4, line 111).

Regarding claim 3, Weigand, as modified by Fleming and Diener, discloses the method of claim 1. 

Diener further teaches wherein the coflow gas is a combination of methane and oxygen (“a flame by combustion of an oxygen-containing gas (e.g., air or oxygen) in the presence of a hydrocarbon fuel (e.g., a light hydrocarbon, such as methane or natural gas)” paragraph [0019]).

Weigand does not explicitly disclose that the blast gas is methane. Diener teaches methane. The substitution of one known element (The undisclosed blast gas of Weigand) for another (The methane of Diener) would have been obvious to one having ordinary skill in the art at the time of the invention, since 

Regarding claim 4, Weigand, as modified by Fleming and Diener, discloses the method of claim 1, wherein offset height of the central tube tip is controlled to provide both a methane / oxygen combustion process (by the modification of Diener) and subsequent pyrolysis of methane to form olefins, aromatics or nanoparticles (“natural gas, or similar gaseous hydrocarbon… is passed through pyrolysis tube 17 in indirect heat exchange with hot blast flame gases in the forward end of the reaction chamber and the resultant pyrolyzed gas is then forcefully injected as a stream, or streams, into an intermediate zone of the furnace chamber” page 4, line 111).

Regarding claims 9 and 11, Weigand discloses a burner for converting injected methane to olefins, aromatics and nanoparticles / nanomaterials, comprising: 
a member through which a coflow gas passes, with a coflow flame established above the plate (“the fuel gas advantageously under pressure of about 10 lbs. per square inch is supplied through line 24, header 23 and connections 22 to the nozzles 21, and is jetted thereby into and through the burner port 16. Air for combustion is supplied under pressure through conduit 27 and air chamber 27a to the wind box 19 and passes at high velocity through the burner port 16. In passing through the burner ports, the air and fuel gas are intimately and uniformly admixed. The fuel gas thus supplied are so proportioned that the combustible mixture issuing from the burner ports contains oxygen and fuel gas in the desired proportions. The combustible mixture is ignited at the exit of the burner ports to form a turbulent blast flame” page 4, line 61 and “a so-called reducing blast, may be used and may be produced by reducing the proportion of air to the amount or below the amount required for complete combustion of the fuel gas” page 6, line 92); 
a central tube passing through the member and having a tip through which methane exits (“each of the make gas pyrolysis and injection tubes 17 is flanked on all sides by blast ports 16” page 4, line 57), with a jet established above the central tube (“natural gas, or similar gaseous hydrocarbon… is passed 

a tube positioner for varying an offset height of the tube tip relative to the plate (“The make gas manifolds 25 are supported by the conduits 26 and the plates 31 and 34, and are likewise adapted to longitudinal movement whereby the position of the exit end of tubes 17 may be adjusted with respect to the face of the burner block” page 4, line 59); and 
a controller for adjusting the offset height of the tube tip based on material inputs or desired output yield (“The operating conditions may, therefore, according to our invention, be readily varied either by changing the amount or concentration of the blast gas mixture, or by changing the position of the downstream ends of the pyrolysis tubes relative to the face of the burner block, thereby changing the temperature or the time factor, or both, as required” page 6, line 14 and “the inside diameter and length of the tubes are so coordinated that the gas undergoing reformation is retained in the tubes for the desired length of time, the optimum time factor depending largely upon the furnace temperature. An essential feature of our process is that the products of the reformation are passed directly and immediately into the turbulent furnace atmosphere so that any substantial decrease in temperature, or any prolonged period of maintained temperature prior to dilution and finally decomposition is avoided” page 5, line 23 and “On leaving the pyrolysis tubes, the gas stream, or streams, while not instantly dispersed into the hot turbulent furnace gases must be quickly dispersed therein if the formation of a carbon black of desirable characteristics is to be attained” page 5, line 53).

Weigand does not disclose:
wherein the member is a perforated plate including a porous plate or catalytic monolith;
wherein the jet is a flame; or
an exit ring surrounding the plate, with said exit ring establishing a shear boundary of combustion products



providing a tube positioner to translate the tip of the central tube to an offset height relative to the member; and 
controlling the tube positioner to vary the offset height of the tip of the central tube in a dynamic manner based on chemical inputs, with said controlling resulting in different secondary reactions of the hot combustion products from the premixed flame, with the gas exiting from the central tube.

However, Fleming teaches wherein the member is a porous plate (“multilayer porous plate 15” column 4, line 35).

In view of Fleming’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a porous plate as is taught in Fleming, in the method disclosed by Weigand.
One would have been motivated to include a porous plate because Fleming states “combustion take place within the pores of a multilayer porous plate to provide higher combustion intensity and to provide a greater proportion of heat released by radiation” in the abstract. Therefore, including the porous plate will provide higher combustion intensity and a greater proportion of heat released by the blast burner portion of Weigand.

Weigand, as modified by Fleming, does not disclose:
wherein the jet is a flame; or
an exit ring surrounding the plate, with said exit ring establishing a shear boundary of combustion products.

However, Diener teaches: 
wherein the jet is a flame (“The method of this invention comprises providing a flame generated by burning a hydrocarbon fuel, particularly a light hydrocarbon, such as methane (or natural gas) and 
an exit ring surrounding the plate, with said exit ring establishing a shear boundary of combustion products (one or more of the elements 18).

    PNG
    media_image3.png
    580
    392
    media_image3.png
    Greyscale

In view of Diener’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an exit ring surrounding the plate, with said exit ring establishing a shear boundary of combustion products as is taught in Diener, in the burner disclosed by Weigand.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Allowable Subject Matter
Claims 5-8 and 13 allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Axelbaum (US 20130273430 A1) 

    PNG
    media_image4.png
    547
    536
    media_image4.png
    Greyscale

Mosimann (US 20070264172 A1) 

    PNG
    media_image5.png
    863
    533
    media_image5.png
    Greyscale

Park (US 20080314202 A1) 

    PNG
    media_image6.png
    355
    553
    media_image6.png
    Greyscale

Height (US 20040179989 A1) “The burner was mounted on a vertical translation stage 28, which allows measurements to be taken at various heights-above -burner (HAB).”

    PNG
    media_image7.png
    385
    519
    media_image7.png
    Greyscale

Saito (US 6979433 B1) 

    PNG
    media_image8.png
    692
    536
    media_image8.png
    Greyscale

Rothbuhr (US 4179494 A) “The turbulence is brought about by the mixing of the carbon black forming material into the hot combustion gases and the intimate thorough mixing”
Akhtar (US 20090126604 A1) 

    PNG
    media_image9.png
    559
    589
    media_image9.png
    Greyscale

Shiomi (JP 06159633 A)

    PNG
    media_image10.png
    296
    240
    media_image10.png
    Greyscale

Reis (FR 2109083 A5) 

    PNG
    media_image11.png
    445
    704
    media_image11.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799